Advisory Action
Acknowledged is the applicant’s after-final response filed on August 16, 2021. 
The applicant contends:
(1) Savas does not teach operating two sets of plasma microchambers so as to have differing ion to radical densities. Although Savas modulates applied power and gas composition differently between the two sets of microchambers, the reference does not link these factors to ion to radical density (p. 9).
(2) Kadomura merely teaches changing ion-radical concentrations in a single chamber (p. 12).
In response,
(1) The Office has acknowledged that Savas does not explicitly address the correspondence between factors like electrode power and gas composition to ion-radical density. However, the applicant’s specification clarifies this relationship cleanly: “the first and second plasma chambers…can be operated using different process gases and/or different powers in order to achieve…a higher concentration of ions relative to radicals” [0052]. Either ion-radical ratios supervene upon gas composition and electrode power or they do not. On this matter, the examiner agrees with the conclusion of the applicant’s specification. 
As such, accepting this premise, Savas’ stipulation that gas chemistry and power are intentionally varied from chamber to chamber necessarily derives the outcome of varying ion-radical ratios. Although the applicant insists that “it is not the case that any and all adjustment of power and gas composition…will always necessarily affect radical and ion concentrations,” the rebuttal fails to identify the nebulous factor that would thwart the causal sequence endorsed by the specification of the instant invention. The argument is unpersuasive, accordingly. 
(2) The examiner notes that Kadomura is cited narrowly for purposes of evidence: demonstrating the causal link between applied power/gas chemistry and ion-radical ratios. Savas already teaches the method of individually tailoring the processing conditions of each chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716